DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer
The terminal disclaimer filed on 11 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,726,785 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The disclosure of the prior-filed applications, Application No. 13/737,871 and Application No. 14/745,139, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior-filed applications do not provide adequate support to recite “a polycarbonate polyol…formed from a composition consisting of a 1:1 molar ratio of a propane diol and a butane diol” in claims 13, 27, and 40.
The prior-filed applications do not provide adequate support to recite “where ‘n’ and ‘x’ are integers” in claims 16, 30, and 43.
The prior-filed applications do not provide adequate support to recite “the number average molecular weight of the polyether polyol is approximately 1000” in claims 17, 31, and 44.
The prior-filed applications do not provide adequate support to recite “a curable cast mixture” in claim 25.
The prior-filed applications do not provide adequate support to recite “a lens substrate” in claim 13.
The prior-filed applications do not provide adequate support to recite “wherein the lens substrate comprises polycarbonate” in claim 26.
Therefore, claims 13, 15-27, 29-32, 34-40, 42-45, and 47-49 are not entitled to the earlier filing date and thus have a filing date of 02 August 2017. As such, this application is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0077], page 17: “di(trimethyolpropane)” should read “di(trimethylolpropane)”.
[0079]: “di(trimethyolpropane)” should read “di(trimethylolpropane)”.
[0081], page 18: “di(trimethyolpropane)” should read “di(trimethylolpropane)”.
[0083]: “di(trimethyolpropane)” should read “di(trimethylolpropane)”.
[0085], page 19: “di(trimethyolpropane)” should read “di(trimethylolpropane)”.
[0087]: “di(trimethyolpropane)” should read “di(trimethylolpropane)”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 13, 27, and 40 are objected to because of the following informalities:
Claim 13, line 11: “wherein said polycarbonate polyol formed from” should read “wherein said polycarbonate polyol is formed from”.
Claim 27, line 8: “wherein said polycarbonate polyol formed from” should read “wherein said polycarbonate polyol is formed from”.
Claim 40, line 6: “wherein said polycarbonate polyol formed from” should read “wherein said polycarbonate polyol is formed from”.
Claim 40, line 7: “ratio of a propane diol and a butane” should most likely read “ratio of a propane diol and a butane diol”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13, 15-27, 29-32, 34-40, 42-45, and 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 13, while there is support to recite specific crosslinking agents and specific chain extenders in specific molar ratios (see instant specification, examples, which disclose the use of di(trimethylolpropane) as the crosslinking agent and 1,4-butanediol as the chain extender), there is no support to broadly recite any kind of crosslinking agent and any kind of chain extender in the molar ratio range claimed.
With respect to claim 13, while there is support to recite a polycarbonate polyol formed from one specific type of propane diol (see instant specification, [0044], 1,1’-dihydroxy-3,3’-dimethyl diphenyl-2,2-propane), there is no support to broadly recite any polycarbonate polyol formed from any propane diol. Further, there is no support to recite a polycarbonate formed from a butane diol, nor a polycarbonate polyol formed from a composition consisting of a 1:1 molar ratio of a propane diol and a butane diol. The only disclosure in the specification of a polycarbonate polyol formed from a mixture of propane diol and butane diol is in [0063], [0067], [0069], [0071], and [0075], which 
With respect to claim 16, there is no support to recite “where ‘n’ and ‘x’ are integers” for the polyether polyol. The only mention of “n” and “x” being integers relates to the polycarbonate polyol (see instant specification, [0026]) but there is no mention of “n” and “x” being the same for the polyether polyol as previously defined.
With respect to claim 17, while there is support to recite a specific type of polyether polyol having a number average molecular weight of approximately 1000 being only INVISTA’s Terathane 1000 (see instant specification, [0073] and [0075]), there is no support to broadly recite any kind of polyether polyol having the structure shown in claim 16 and a number average molecular weight of approximately 1000.
With respect to claim 25, there is no support to recite “a curable cast mixture”.
With respect to claim 27, while there is support to recite specific crosslinking agents and specific chain extenders in specific molar ratios, there is no support to broadly claim any kind of crosslinking agent and any kind of chain extender in the molar ratio range claimed.
With respect to claim 27, while there is support to recite a polycarbonate polyol formed from one specific type of propane diol (see instant specification, [0044], 1,1’-
With respect to claim 30, there is no support to recite “where ‘n’ and ‘x’ are integers” for the polyether polyol. The only mention of “n” and “x” being integers relates to the polycarbonate polyol (see instant specification, [0026]) but there is no mention of “n” and “x” being the same for the polyether polyol as previously defined.
With respect to claim 31, while there is support to recite a specific type of polyether polyol having a number average molecular weight of approximately 1000 being only INVISTA’s Terathane 1000 (see instant specification, [0073] and [0075]), there is no support to broadly recite any kind of polyether polyol having the structure shown in claim 30 and a number average molecular weight of approximately 1000.
With respect to claim 40, while there is support to recite specific crosslinking agents and specific chain extenders in specific molar ratios, there is no support to broadly recite any kind of crosslinking agent and any kind of chain extender in the molar ratio range claimed.
With respect to claim 40,
With respect to claim 43, there is no support to recite “where ‘n’ and ‘x’ are integers” for the polyether polyol. The only mention of “n” and “x” being integers relates to the polycarbonate polyol (see instant specification, [0026]) but there is no mention of “n” and “x” being the same for the polyether polyol as previously defined.
With respect to claim 44, while there is support to recite a specific type of polyether polyol having a number average molecular weight of approximately 1000 being only INVISTA’s Terathane 1000 (see instant specification, [0073] and [0075]), there is no support to broadly recite any kind of polyether polyol having the structure shown in claim 43 and a number average molecular weight of approximately 1000.
Claims 15, 18-24, and 26 are rejected due to their dependency on claim 13.
Claims 29, 32, and 34-39 are rejected due to their dependency on claim 27.
Claims 42, 45, and 47-49 are rejected due to their dependency on claim 40.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 34, the claim recites “The polyurethane adhesive according to claim 27”. However, claim 27 is directed towards an optical laminate. Thus, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-27, 29-32, 34-40, 42-45, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2014/0272426 A1, “Vu”) and the evidence provided by Tamogami et al. (US 2015/0376480 A1, “Tamogami”).
With respect to claims 13, 24, 27, and 39-40, Vu discloses a laminate comprising: a first resin layer, i.e. a first resin sheet; a second resin layer, i.e. second resin sheet; and a polyurethane layer interposed between the first and second layers ([0024]), i.e. a polyurethane adhesive layer attached directly to the first and second 
Regarding the molar ratio of the crosslinking agent and the chain extender being in the range of 0.18 to 1.03, Vu does not disclose the molar ratio of the crosslinking agent and the chain extender. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50% crosslinking agent - 50% chain extender each, resulting in a molar ratio of the crosslinking agent and the chain extender being 1.0, which falls within the claimed range in order to produce polyurethane adhesive layer with desired properties.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding the polycarbonate polyol being formed from a composition consisting of a 1:1 molar ratio of a propane diol and a butane diol, Vu discloses the use of G3450J by Asahi Kasei as a polycarbonate diol ([0084]), i.e. polycarbonate polyol. As evidenced by Tamogami, G3450J is a mixture of 1,3-propanediol and 1,4-butanediol, i.e. a mixture of a propane diol and a butane diol. While there is no explicit disclosure from Tamogami that G3450J is a 1:1 molar ratio of a propane diol and a butane diol, given that it is identical to that the polycarbonate diol formed of a mixture of a propane diol and butane diol of the present invention (see instant specification, [0063], [0067], [0069], [0071], and [0075]), then it would necessarily inherently be a polycarbonate polyol formed from a composition consisting of a 1:1 molar ratio of a propane diol and butane diol as presently claimed.

    PNG
    media_image1.png
    84
    261
    media_image1.png
    Greyscale
With respect to claims 15, 29, and 42, Vu discloses the polycarbonate polyol has the structure shown below which is identical to that presently claimed, where “n” is an integer from 3 to 6 or a combination thereof, and “x” is an integer that makes the molecular weight of the polyol approximately equal to 500 to 2500 Daltons ([0027-0028]), i.e. the molecular weight is approximately 500 to 2500 g/mol.

    PNG
    media_image2.png
    23
    152
    media_image2.png
    Greyscale
With respect to claims 16, 30, and 43, Vu discloses the polyether polyol has the structure shown below which is identical to that presently claimed, where “R1” and “R2” are hydrogen or an alkyl group, “M” is equal to (CH2)y, where “y” is an integer from 
With respect to claims 17, 31, and 44, Vu discloses the molecular weight of the polyether polyol is approximately 500 to 2500 ([0030]). While there is no explicit disclosure of the number average molecular weight being approximately 1000, given that Vu teaches an identical polyether polyol as that of the present invention (see instant specification, [0028-0030]), then the polyether polyol would inherently have a number average molecular weight of approximately 1000.
Alternatively, while there is no disclosure in Vu that the molecular weight is an average molecular weight, given that the molecular weight is for a polymeric material, it is clearly an average molecular weight. Further, there is no disclosure that the molecular weight is the number average molecular weight. However, if the molecular weight disclosed is the number average, it would overlap with that claimed. If the molecular weight is the weight average, given the relationship between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn>1, it is clear that the molecular weight would still overlap that presently claimed.

    PNG
    media_image2.png
    23
    152
    media_image2.png
    Greyscale
With respect to claims 18, 32, and 45, Vu discloses the polyether polyol has the structure shown below, where R1 and R-2 are hydrogen or an alkyl group, “M” is equal to (CH2)y, where “y” is an integer from 1 to 6, and “x” is an integer ([0029-0030]). While there is no explicit disclosure regarding the value of “n”, based off the other structure disclosed by Vu, such as the polycarbonate polyol, “n” would be an integer. 
1 and R2 are hydrogen and M is (CH2)3, the polyether polyol would have the structure HO—[(CH2CH2CH2CH2)nO]xH, which is a polytetramethylene ether glycol when n ≥ 2.
With respect to claims 19, 34, and 47, Vu discloses the diisocyanate includes cycloaliphatic, i.e. aliphatic, diisocyanates including 4,4’-dicyclohexylmethanediisocyanate ([0033]).
With respect to claims 20, 35, and 48, Vu discloses the crosslinking agent includes di(trimethylolpropane) ([0039]).
With respect to claims 21, 36, and 49, Vu discloses the chain extender includes 1,4-butanediol ([0037]).
With respect to claims 22-23 and 37-38, Vu discloses resin sheet materials include polycarbonate and cellulose acetate butyrate ([0062]). Thus, the first resin sheet may comprise polycarbonate or cellulose acetate butyrate.
With respect to claim 25, Vu discloses the use of CR39 lenses with the polyurethane laminate ([0065]), which is considered to meet the lens substrate formed from a curable cast mixture.
With respect to claim 26, Vu discloses the use of polycarbonate lenses with the polyurethane laminate ([0079]), which is considered to meet the lens substrate comprising polycarbonate.

Response to Arguments
Due to the filing of the terminal disclaimer on 11 November 2020, the double patenting rejections are withdrawn.
The specification is newly objected to as set forth above.
Claims 13, 27, and 40 are newly are objected to as set forth above.
All claims are newly rejected under 35 U.S.C. 112(a) and 35 U.S.C. 103 as set forth above.
Claim 34 is newly rejected under 35 U.S.C. 112(b) as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787